Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:

Claim 1:
displaying a sub-application list via a parent application running in an operating system of a terminal, the sub-application list including a first sub-application and a second sub- application different than the first sub-application, the first sub-application corresponding to a first common-component identifier, and the second sub-application corresponding to a second common-component identifier;
selecting a common-component shared by the first and the second common-component identifiers from a common-component library provided by the parent application, wherein the common-component library as provided by the parent application correlates common- components with respective common-component identifiers; and
generating a sub-application page of the first or the second sub-application according to the common-component as selected in an environment provided by the parent application, instead of the operating system.


displaying a sub-application list via a parent application running in an operating system of a terminal, the sub-application list including a first sub-application and a second sub- application different than the first sub-application, the first sub-application corresponding to a first common-component identifier, and the second sub-application corresponding to a second common-component identifier;
selecting a common-component shared by the first and the second common-component identifiers from a common-component library provided by the parent application, wherein the common-component library as provided by the parent application correlates common- components with respective common-component identifiers; and
generating a sub-application page of the first or the second sub-application according to the common-component as selected in an environment provided by the parent application, instead of the operating system.

Claim 16:
displaying a sub-application list via a parent application running in an operating system of a terminal, the sub-application list including a first sub-application and a second sub- application different than the first sub-application, the first sub-application corresponding to a first common-component identifier, and the second sub-application corresponding to a second common-component identifier;
selecting a common-component shared by the first and the second common-component identifiers from a common-component library provided by the parent application, wherein the common-component library as provided by the parent application correlates common- components with respective common-component identifiers; and
generating a sub-application page of the first or the second sub-application according to the common-component as selected in an environment provided by the parent application, instead of the operating system.

For example, Nguyen (US 6,412,021) discloses that for each application or applet that needs to provide user notification, the desktop manager loads an instance of a notification class as an independent thread which will operate even when the associated application or applet is not resident in main memory. The user notification class instance performs all notification functions on behalf of the application or applet. An event mechanism is provided for an application or applet to communicate with its associated user notification thread, but does not expressly disclose the above claimed features. 
For example, Decker (US 2016/0357583) discloses techniques for controlling one or more plugins under different circumstances, but does not expressly disclose the above claimed features.
For example, Yura (US 2018/0012013) discloses a program acquisition method performed by an information processing terminal, includes calculating a degree of matching a first condition that authorizes access to a predetermined program with respect to a condition detected in relation to the information processing terminal, acquiring the predetermined program and storing the acquired predetermined program in a storage in response to the degree of matching being within a predetermined range from a first value indicating that the degree of matching satisfies the first condition, and restricting the access to the predetermined program 
As such, claims 1, 9 and 16 are in condition for allowance.
Claims 2-8, 10-15 and 17-20 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        11/04/2021